In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00430-CR


                         IN RE HECTOR MADRID, RELATOR

      OPINION ON ORIGINAL PROCEEDING FOR WRIT OF HABEAS CORPUS

                                   January 6, 2015

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is Hector Madrid’s petition for “Writ of Habeas Corpus”

in which he contends he has been illegally detained under article 19.07 of the Code of

Criminal Procedure. Though rather cryptic, he appears to be attacking his conviction.

The nature and date of that potential conviction is not mentioned in the document or any

appendage to it. Instead, he attached an exhibit “A,” which appears to be a copy of an

indictment.   Whether his conviction arose from or encompasses the allegations

contained in exhibit “A” is unknown. We deny the petition for several reasons.

      First, Madrid, who is an inmate, sought to proceed without paying costs.

Consequently, we directed him to comply with Chapter 14 of the Civil Practice and

Remedies Code and file an affidavit of indigence or unsworn statement of inability to
pay, an affidavit related to his previous filings, and a certified copy of his inmate trust

account or his lawsuit would be subject to dismissal. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.001 et seq. (West 2002 & West Supp. 2014) (specifying various requirements

that must be satisfied by an inmate seeking to pursue an action without paying costs).

In his response, Madrid stated “I am indigent to make any payment to this court” and

filed a non-certified copy of his inmate trust account. No affidavit related to previous

filings was provided.

        At first blush, one may question whether the mandates encompassed within

Chapter 14 of the Civil Practice and Remedies Code apply to an application for writ of

habeas corpus implicating a criminal conviction. Yet, the legislature specified that the

statute “applies only to an action, including an appeal or original proceeding, brought by

an inmate in . . . an appellate court, including the supreme court or the court of criminal

appeals . . .” when the inmate indicates an inability to pay costs. Id. § 14.002 (West

Supp. 2014) (Emphasis added). Should one combine the statute’s expressed reference

to original proceedings filed in appellate courts, including the court of criminal appeals,

with the observation that the court of criminal appeals generally entertains only criminal

(as opposed to civil) matters,1 he could logically deduce legislative intent for the statute

to encompass more than simply civil disputes. Furthermore, other courts have held the

Chapter 14 requirements applicable to petitions for writs of habeas corpus sought by

purportedly indigent inmates. See e.g., Washington v. Johnson, No. 14-99-01426-CV,

2001 Tex. App. LEXIS 2886, at *3-4 (Tex. App—Houston [14th Dist.] May 3, 2001, no


        1
           Per article 4.04, § 2 of the Texas Code of Criminal Procedure, “The Court of Criminal Appeals
shall have, and is hereby given, final appellate and review jurisdiction in criminal cases coextensive with
the limits of the state, and its determinations shall be final.” TEX. CODE CRIM. PROC. ANN. art. 4.04, §2
(West 2005).

                                                    2
pet.) (not designated for publication) (a petition for habeas relief involving the loss of

good time credit); Ex parte Benavides, 801 S.W.2d 535, 536 (Tex. App.—Houston [1st

Dist.] 1990, writ dism’d w.o.j.) (applying Chapter 13, the predecessor of Chapter 14).

Given this, we apply Chapter 14 to the pending application for writ of habeas corpus,

and upon doing so, note Madrid’s failure to accompany his request with an affidavit

related to his previous lawsuits. The obligation to provide same was and is mandatory.

Neglecting to provide it is grounds for dismissal of the lawsuit. Douglas v. Moffett, 418
S.W.3d 336,    340 (Tex. App.—Houston [14th Dist.] 2013, no pet.); see also In re

Anthony G. Hereford, Jr., No. 07-14-00348-CV, 2014 Tex. App. LEXIS 11521, at *1-2

(Tex. App.—Amarillo October 17, 2014, orig. proceeding) (holding that the failure to

comply with Chapter 14 subjected the mandamus proceeding to dismissal).

       Second, one initiating an original proceeding with us for a writ of habeas corpus

must comply with Texas Rule of Appellate Procedure 52. The latter addresses both the

form and content of the petition.      See TEX R. APP. P. 52.3.        Few if any of the

requirements specified therein were met here. For instance, Madrid did not accompany

his petition with a table of contents, an index of authorities, a statement of the case, a

statement of jurisdiction, a description of the issues, a statement of facts, and the like.

Those are required by Rule 52.3. Nor did he certify that he reviewed the petition and

concluded that every factual allegation in it is supported by competent evidence, as

required by Rule 52.3(j). Similarly missing is an appendix as contemplated by Rule

52.3(k). And, most importantly, he provided us with neither argument nor authority

illustrating that he may be entitled to relief, as mandated by Rule 52.3(h). It is not our

obligation to devise argument and uncover authority for him. And, that he may be an



                                             3
inmate acting pro se does not relieve him from the duty to comply with the rules of

procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Henry v.

State, 948 S.W.2d 338, 340 (Tex. App.—Dallas 1997, no pet.).

      Accordingly, we dismiss Madrid’s petition for a writ of habeas corpus.



                                                             Per Curiam



Do not publish.




                                           4